Title: Abigail Adams Smith to John Quincy Adams, 28 September 1798
From: Smith, Abigail Adams
To: Adams, John Quincy


          
            my Dear Brother
            Quincy Sept 28th 1798
          
          the Enclosed letter our Dear Mamma has requested me to enclose to you and to write to you she brought it with her from Philadelphia and has intended to write to you herself but has not been able she has been very much indisposed ever since she has been at home with a Bilious dissorder and has been brought very low with it, but is now we hope better and upon the recovery
          I came on with our Parents to make a visit to my two Sons who have been at an Academy at Atkinson and with our Aunt Peabody for the last twelve months. I have not been here before for five years the Illness of our Dear Mother has cast a gloom over the face of every thing here—and it scarce seems like home without her enlivening chearfullness
          Congress did not rise untill late in july which brought it to such extreme hot weather as made it very uncomfortable travelling—and we have had the warmest Summer that has been known for many years the Thermometer has stood at 96 often—and when removed to a Situation exposed to the Sun has risen to an hundred and three degrees—
          the President left Philadelphia very quietly, intending to take an Easy journey to this Place—but he was interrupted by Troups of Horse and Escorts through most of the Principle Towns through which he passed which as demonstrations of respect evencing the attachment of the People, and their entire approbation of his Administration—were certainly sattisfactory and pleasing altho the extreme heat Dust and agitation of such a journey has been very prejudicial to our Dear Mother
          when you come to peruse our News papers you will observe I am sure with great pleasure the rising spirit of the People of America expressed Universally in their Addresses to the President—and I dare say you will be highly gratified with the Answers
          French Politicks are becoming quite old Fashion, and those who advocate them, loosing the Confidence of the People
          We begin Already to experience the good affects of our Navy, our Coast is kept clear of French Privateers, and our European Vessells which used to fall Victims to them are arriving daily— Capt Nickolson of the Frigate Constitution has recently captured a French

Corvette with 20 Guns. and two hundred Men—and we have accounts this day of the Capture of three other Privateers by other Ships—
          The extreme heat of the weather United with other causes have produced the Yellow fever in Philadelphia New York, Boston, New London, & Portsmouth its ravages have not been in Boston equal to either of the other Cities but a great Number of the inhabitants have left the Town— in New York and Philadelphia it has been extremely fatal—and has totally baffled the power of Medicine and Physical skill— from 40 to 60 have died of a day for many weeks. it is said that 30 thousand of the inhabitants have left the City— the Physicians have pronounced that the only safety was in Flight
          the Putrid State of the Air in Boston has been supposed to arise from a quantity of spoiled Fish which was incautiously thrown into the Dock and became putrid and has affected the air of the Town in those parts Contiguous to it— most of the Stores have been Shut and very little business done since the Midle of july
          Franklin Beach, Fenno and Greenleaf in New York have died with it and many others but none of our particular acquaintances or near Connections our Dear Aunt Peabody has lost her Daughter Betsy Shaw, in a Consumption—which is an event that has afflicted her much— she was sick but seven months it has almost broke her heart— she was just grown up—and was a promising Child. her Son William has taken his degree at College this year and now Serves the President as private Secretary
          we are in great hopes of the pleasure of Saluting our Dear Brother Thomas soon on this side the Atlantick— I sincerely pray he may be preserved from falling into the Power—of any Enemy—and particularly of French Pirates he is very much wanted here you may be assured
          And now my Dear Brother let me request you to present me affectionately to your my Dear Sister and to beleive me yours affectionately
          
            A S—
          
        